Citation Nr: 1501487	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right ankle disorder.

2.  Entitlement to an initial rating in excess of 20 percent for right shoulder impingement syndrome with osteoarthritis.

3.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine.

4.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the cervical spine.

5.  Entitlement to an increased rating in excess of 20 percent for pes planus.

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 administrative decision, March 2011 rating decision, and October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in Virtual VA.


The issues of (1) service connection for a right ankle disorder (reopened); (2) an initial rating in excess of 20 percent for right shoulder impingement syndrome with osteoarthritis; (3) an initial rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine; (4) an initial rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the cervical spine; (5) an increased rating in excess of 20 percent for pes planus; and (6) entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Procedural Background

The Veteran was initially granted service connection for the thoracolumbar spine, cervical spine, and right shoulder disabilities in a March 2011 rating decision.  In April 2011, the Veteran filed a claim for a TDIU, asserting that his service-connected disabilities (cervical spine, lumbar spine, right shoulder, and pes planus) rendered him unable to obtain or maintain substantially gainful employment.  See April 2011 VA Form 21-8940.  In response to the Veteran's TDIU claim, the AOJ afforded the Veteran VA examinations for the service-connected cervical spine, lumbar spine, right shoulder, and pes planus disabilities and readjudicated these issues in an October 2011 rating decision.  In November 2011, the Veteran filed a notice of disagreement with the October 2011 rating decision. 

The Board finds that the March 2011 rating decision, which initially granted service connection for the thoracolumbar spine, cervical spine, and right shoulder disabilities, was not final as new and material evidence was received within the appeal period, specifically, the May 2011 VA examinations.  As such, the cervical spine, lumbar spine, and right shoulder disability issues currently on appeal are initial rating claims.  The Veteran's claim for a higher disability rating for pes planus, however, is a claim for an increased rating as service connection was initially granted in a June 1975 rating decision.  



FINDINGS OF FACT

1.  An unappealed June 1975 rating decision denied service connection for a right foot (ankle) condition. 

2.  The evidence received since the June 1975 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ankle disorder.


CONCLUSIONS OF LAW

1.  The June 1975 rating decision, which denied service connection for a right foot disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the June 1975 rating decision is new and material; the claim for service connection for a right ankle disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The Veteran's previously denied claim for service connection for a right ankle disorder is reopened, as explained below.  The remaining claims on appeal are being remanded for further development.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.


Reopening of Service Connection for a Right Ankle Disorder

In a June 1975 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right foot (ankle) condition because the evidence failed to show that the Veteran's pre-existing right ankle disorder was not aggravated beyond normal progression due to service.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2014) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the June 1975 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2009, the Veteran filed a claim to reopen service connection for a right ankle disorder.  In an August 2009 administrative decision, the RO found that new and material evidence had not been received to reopen the claim.  The Veteran filed a timely notice of disagreement with the August 2009 administrative decision.

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the June 1975 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 
Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2014). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 1975 rating decision consisted of service treatment records and the Veteran's November 1974 claim for VA compensation benefits.

The evidence received subsequent to the June 1975 rating decision includes, in pertinent part, a March 2005 VA podiatry treatment record, a March 2012 VA examination report, and the November 2014 Board hearing transcript.  In the March 2005 VA podiatry consult, the Veteran complained of right foot drop "secondary" to his low back disability sustained in service.  During the March 2012 VA examination, the Veteran reported that, unlike previously found in the June 1975 rating decision, he had not sustained a right ankle injury prior to service entrance.  The Veteran also provided testimony during the November 2014 Board hearing that he injured his right ankle in service and received treatment in service.  

The Board has reviewed the evidence since the June 1975 rating decision and has determined that it is new, as it was not of record prior to the issuance of the June 1975 rating decision.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand.  Specifically, the March 2005 VA treatment record suggests that the Veteran's right ankle or foot disorder may be related to his service-connected lumbar spine disability.  Further, the Veteran's statements during the March 2012 VA examination and November 2014 Board hearing provide evidence (the credibility of which is presumed) that his right ankle disorder was not a pre-existing condition prior to service entrance, but instead, was incurred in service.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right ankle disorder.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for a right ankle disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a right ankle disorder is reopened. 


REMAND

During the November 2014 Board hearing, the Veteran testified that he has continued to receive treatment at the Tampa VA Medical Center for the disabilities currently on appeal.  In the most recent June 2014 statement of the case, it is noted that an electronic review was conducted of VA medical records dated from April 20, 1998 to May 20, 2014.  However, a review of the Veteran's electronic file, including VBMS and Virtual VA, reveals that the most recent VA treatment note of record is dated January 21, 2012.  Accordingly, a remand is warranted in order to associate with the electronic file all outstanding VA treatment records since January 21, 2012.

Service Connection for a Right Ankle Disorder (Reopened)

In addition to obtaining VA treatment records, the Board finds that a supplemental medical opinion is required regarding the reopened claim for service connection for a right ankle disorder.  In a March 2005 VA podiatry consult, the Veteran complained of right foot drop "secondary to lower back injury in 1965."  The Veteran is currently service-connected for a lumbar spine disability and has been noted to use a cane as a result of various musculoskeletal disabilities.  See March 2012 VA examination.  

The Veteran was last afforded a VA examination in March 2012.  The examiner opined that the right ankle disability, diagnosed as degenerative joint disease, was not related to service.  The examiner opined that the right ankle disability clearly and unmistakably preexisted service and clearly and unmistakably not aggravated during service.  The March 2012 VA examiner did not address the issue of secondary service connection.  As such, the Board finds that a supplemental medical opinion should be obtained in order to assist in determining whether the Veteran's right foot/ankle disorder is caused or aggravated by a service-connected disability or disabilities.

Cervical and Thoracolumbar Spine Disability Ratings

The Veteran is currently in receipt of a 40 percent rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine.  He is also in receipt of a 20 percent rating for degenerative disc disease and degenerative joint disease of the cervical spine.

The Veteran underwent a VA spine examination in May 2011.  During the evaluation, the examiner diagnosed the Veteran with degenerative disc disease of the cervical and lumbar spine.  It was also noted that the Veteran did not experience any incapacitating episodes as a result of his spine disabilities. 

During the November 2014 Board hearing, the Veteran testified that he experienced pain in his neck and back and had experienced "about 30 or 35" incapacitating episodes which required bed rest prescribed by a doctor in the last 12 months.  See Hearing Transcript at pg. 12.  The Veteran also testified that all his disabilities had worsened since his last VA examination in 2011.  See Hearing Transcript at pgs. 36-37.

The Veteran's testimony regarding incapacitating episodes due to his spine disabilities suggests to the Board that his spine disabilities may have worsened since his last VA examination conducted over three years ago.  As such, a remand is necessary so that the Veteran may be afforded a new VA examination to ascertain the current severity of his service-connected lumbar and cervical spine disabilities.

Right Shoulder and Pes Planus Disability Ratings

The Veteran was last afforded VA examinations in May 2011 for his right shoulder and pes planus disabilities.  During the November 2014 Board hearing, the Veteran testified that these disabilities had worsened since his last VA examination.  See Hearing Transcript at pgs. 36-37.  For this reason, the Board finds that new VA examinations are warranted in order to assist in determining the current level of severity of the right shoulder and pes planus disabilities. 

TDIU

The outcome of the claim for a TDIU could be affected by the results of development ordered on remand.  Thus, the TDIU claim is inextricably intertwined with the claims being developed.  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran not already of record to include records dated from January 12, 2012 to the present and should associate them with the record.

2.  The RO/AMC should then obtain a supplemental medical opinion from the examiner who conducted the March 2012 VA ankle examination.  If that examiner is not available, obtain an opinion from another appropriate VA examiner.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination if it is not found to be necessary.  The entire record must made available to and reviewed by the examiner.  The VA examiner should offer the following opinions:

Is it as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right ankle disability is caused or aggravated by a service-connected disability or disabilities?

"Aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  Schedule the Veteran for a VA spine, shoulder, and foot examination to determine the severity of his service-connected cervical and thoracolumbar spine disability, right shoulder disability, and bilateral pes planus disability, including any associated neurological impairment.  The entire record must made available to and reviewed by the examiner.

The examiner should provide an opinion as to the duration of any incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues in light of all the evidence of record.  If any benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


